Citation Nr: 1106053	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-18 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1951 to January 1971. 
He died in 2004.

The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

This claim was the subject of an August 2007 Board remand, which 
required VA to provide the appellant with proper notice regarding 
her claim.
 

FINDINGS OF FACT

1. The Veteran died of an acute myocardial infarction in April 
2004.

2. The Veteran had no service connected disabilities during his 
lifetime.

3. The Veteran did not have any pending claims for service 
connection at the time of his death.

4. The preponderance of the evidence is against a finding that 
the Veteran served in-country in the Republic of Vietnam or its 
contiguous waters.

5. The preponderance of the evidence is against a finding that 
illnesses leading to the Veteran's death are etiologically 
related to asbestos exposure.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's death. 
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (holding that the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be sufficient 
to enable the claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction, and that the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) requires VA to notify an appellant 
of any information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2010). It also requires VA to assist an 
appellant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

VA has complied with its duty to notify the appellant, who filed 
her claim in May 2004. In June 2004, the Veteran received notice 
with regard to a claim for death compensation and accrued 
benefits. Pursuant to an August 2007 Board decision, VA provided 
the Veteran with further notice required by Hupp v. Nicholson, 21 
Vet. App. 342 (2007), rev'd on other grounds sub nom., Hupp v. 
Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009). Specifically, 
Hupp requires that VA provide an appellant with: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a claim for 
service connection for cause of death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a such a claim 
based on a condition not yet service-connected. All relevant 
notice was provided to the Veteran in the November 2009 letter. 

VA has also complied with its duty to assist the appellant in 
gathering evidence to substantiate her claim. All available 
service records and authorized and available private treatment 
records are associated with the claims folder. VA has attempted 
to verify in-country service in Vietnam. 

The appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained. No further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim. See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002). 

Service Connection

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2010). For a service-connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death, but it must be shown 
that there was a causal connection. Id.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2010). When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 
The preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In order for a veteran to prevail on the merits for a direct 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The law also provides that certain chronic disabilities are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a) 
(2010). Even if the disease is not diagnosed during the 
presumptive period, a veteran can still receive presumptive 
service connection by showing, through acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree during the presumptive period, followed without 
unreasonable time lapse by definite diagnosis. Symptomatology 
shown in the prescribed period may have no particular 
significance when first observed, but in the light of subsequent 
developments it may gain considerable significance. Cases in 
which a chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without evidence 
of manifestations within the period, should be developed to 
determine whether there was symptomatology which in retrospect 
may be identified and evaluated as manifestation of the chronic 
disease to the required degree. 38 C.F.R. § 3.307(c) (2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange. 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 
3.309. However, a veteran must actually set foot within the land 
borders of Vietnam, to include the contiguous waterways, in order 
to be entitled to the statutory presumptions for disabilities 
claimed as a result of exposure to herbicides. Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease. 38 U.S.C.A. § 1116(b)(1) (West 2002).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases are presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
artherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina), all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's 
lymphoma, Parkinson's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

Ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
ischemic heart disease. 38 C.F.R. § 3.309(e), Note 2 (2010). 

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the provisions relating to presumptive service 
connection, which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, 
Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit 
has determined that a claimant is not precluded from establishing 
service connection with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) 
(2010).

There is no specific statutory guidance with regard to asbestos-
related claims. Nor has the Secretary promulgated any regulations 
in regard to such claims. VA has issued a circular on asbestos-
related diseases, however. DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), provides guidelines for considering 
compensation claims based on exposure to asbestos. The 
information and instructions from the DVB Circular were included 
in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 
§ 7.21. In December 2005, M21-1, Part VI was rescinded and 
replaced with a new manual, M21-1MR, which contains the same 
asbestos-related information as M21-1, Part VI. The Court has 
held that VA must analyze an appellant's claim of service 
connection for asbestosis or asbestos-related disabilities using 
the administrative protocols found in the DVB Circular 
guidelines. See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty 
v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
essentially acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx, and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis). Also noted is the increased risk 
of bronchial cancer in individuals who smoke cigarettes and have 
had prior asbestos exposure. Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease. M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).

In reviewing the record, the Board must determine the value of 
all evidence submitted, including lay and medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). The evaluation of evidence generally involves a three-step 
inquiry. First, the Board must determine whether the evidence 
comes from a "competent" source. Second, the Board must 
determine if the evidence is credible, or worthy of belief. Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible). Third, the Board must 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 
(concerning varicose veins); see also Jandreau, 492 F.3d at 1372 
(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

A 2004 death certificate indicates that the Veteran died due to a 
cardiorespiratory incident; secondary to colon and prostate 
cancer. Private medical records from hospital admission on the 
date of the Veteran's death indicate that he experienced an acute 
myocardial infarction leading to death. An accompanying note 
indicates that the Veteran's treating physician believed that 
prostate cancer may have played a role in the Veteran's demise. 

There is no evidence of record to support a finding that heart 
disease or prostate cancer is directly related to military 
service. Prostate cancer was diagnosed in 1999, and an acute 
myocardial infarction occurred in April 2004, years after 
separation from service. There is no evidence of record 
indicating a continuity and chronicity of related symptoms since 
military service. Service medical records are negative for 
reports of heart or prostate conditions. Private medical records 
are silent as to the etiology of these conditions. VA medical 
center treatment records are silent as to the etiology of these 
conditions. Therefore, the Board finds that heart disease and 
prostate cancer were not incurred in military service. 

Private treatment records indicate that the Veteran's colon 
cancer is an adenocarcinoma, diagnosed in April 1999, many years 
after separation from service. There is no evidence of record 
indicating that the Veteran's colon cancer is directly related to 
military service. Moreover, VA has not determined that 
presumptive service connection based on exposure to herbicides 
exists for colon cancer or adenocarcinoma. Therefore, the Board 
finds that the Veteran is not entitled to direct or presumptive 
service connection based on exposure to herbicides for colon 
cancer. 

While VA recognizes presumptive service connection for acute 
myocardial infarction and prostate cancer for veterans exposed to 
herbicides in service, as determined and defined by statute, the 
presumptive provisions of the law do not support a granting of 
the benefit. 

Under the applicable law, a veteran must set foot in the Republic 
of Vietnam, to include contiguous waterways, in order to be 
eligible for presumptive service connection on the basis of 
exposure to herbicides. The preponderance of the evidence is 
against a finding that the Veteran stepped foot in the Republic 
of Vietnam or its contiguous waters while serving in the Navy 
during the Vietnam Era (beginning in January 1962 and ending in 
May 1975); therefore, the Veteran is not entitled to service 
connection for these conditions based on exposure to herbicides. 
See Haas, 525 F.3d at 1168.

VA has attempted to verify whether the Veteran had in-country 
service in the Republic of Vietnam, but concluded that it was 
unable to determine this because the personnel records do not 
support a finding regarding in-country service. 

The Veteran served from July 1951 to January 1971. His DD-214 
indicates that from before the beginning of the Vietnam Era until 
August 1966, he served as an airplane mechanic on a fighter 
squadron (Fighter Squadron Eighty-Four). From August 1966 to 
January 1971, he served as an electronics mechanic. Further 
personnel records indicate that the Veteran was assigned to an 
aircraft carrier, the U.S.S. Independence, for part of this time. 

These records indicate that the U.S.S. Independence never ported 
in the Republic of Vietnam. An April 1967 record indicates that 
the Veteran desired, at that time, to extend his "sea tour in 
order to serve on arduous sea duty." 

Examination of the Veteran's service medical records do not 
indicate that he received any in-country medical treatment in the 
Republic of Vietnam, as may be evidenced by in-country fleet post 
office (FPO) designators. Medical treatment on the U.S.S. 
Independence is shown from August 1964 to December 1966. Nothing 
in these records indicates the Veteran stepped foot in the 
Republic of Vietnam. 

Logs from both ships on which the Veteran served are included 
with the claims file. There is nothing in either log indicating 
that the Veteran or the ships were ever "in-country" in the 
Republic of Vietnam or in any of the contiguous waters. See Haas, 
525 F.3d at 1168.   Indeed, the logs and similar documentation 
obtained indicate that the vessels regularly traveled from and to 
ports in the Philippines and Sasebo, Japan.  This suggests that 
had the vessel ported in Vietnam, it would have been reflected in 
the official ship's records, which were generated with the 
specific purpose of recording the events they reflect.  

Lay evidence of record includes statements from the appellant and 
the Veteran's son. Neither affiant claims to have first-hand 
knowledge that the Veteran served in-country or in the contiguous 
waters in the Republic of Vietnam during the Vietnam Era. See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision). An August 2005 letter from the Veteran's son states 
that he has found no proof that his father ever set foot in 
Vietnam but that his father was probably exposed from flight deck 
operations. A May 2006 substantive appeal from the appellant 
alleges that planes were carriers of herbicides and often landed 
on aircraft carriers. 

As evidenced by the Haas decision, the provisions of the law as 
to presumptive exposure to herbicides are specific in their 
scope.  Because the law recognizes such presumptive exposure 
involving those service members who served or visited in country 
Vietnam cannot be equated with a presumption of possible service 
connection as alleged by the claimant.  Such would be an exercise 
in speculation, which is not a basis for finding reasonable doubt 
in the support of a claim.  Service connection may not be based 
on resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert v. 
Brown, 5 Vet. App. 30 (1993).

Other than lay contentions, there is no evidence of record to 
indicate in-country service in the Republic of Vietnam. Neither 
the appellant nor the Veteran's son is competent to state whether 
the Veteran ever stepped foot in the Republic of Vietnam or its 
contiguous waters and neither reports second-hand knowledge of 
such a fact. The preponderance of the evidence is against a 
finding that the Veteran served in-country in Vietnam; therefore, 
the presumptions of 38 C.F.R. § 3.309(e) are not applicable. 

In a December 2010 statement, the appellant also asserts that the 
Veteran was exposed to asbestos in service and that such exposure 
led to his death. Even assuming that the Veteran may have been 
exposed to asbestos in service, there is no evidence of record 
indicating that any cause of the Veteran's death was 
etiologically related to any asbestos exposure. See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (indicating that VA has no duty 
to further develop a claim if the preponderance of the evidence 
is against a finding that further development would substantiate 
the claim). 

VA's Manual 21-1MR ("Manual") acknowledges that inhalation of 
asbestos fibers can result in cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis). As there is 
no other evidence to support a finding that prostate cancer is 
related to exposure to asbestos, the Board finds that the 
preponderance of the evidence is against such a claim.

While the Manual does acknowledge the possibility that cancer of 
the gastrointestinal tract can occur due to asbestos exposure, 
there is no evidence of record indicating that the Veteran's 
colon cancer was related to any possible asbestos exposure. 
Private medical records indicate colon cancer was diagnosed in 
April 1999. 

The Board has weighed the evidence available and finds that the 
evidence is not in equipoise as to whether colon cancer was 
caused by asbestos exposure. There is no evidence of record 
confirming that the Veteran was exposed to asbestos. There is no 
evidence of record indicating a nexus between colon cancer and 
any possible asbestos exposure. There is no evidence of record 
indicating a continuity and chronicity of gastrointestinal 
symptoms from service until diagnosis with colon cancer. The 
appellant and the Veteran's son are not competent, as laypersons, 
to opine as to the etiology of colon cancer. The Veteran did not 
contend, during his lifetime, that he developed any disability 
due to asbestos exposure or that he was exposed to asbestos 
during military service. There is no treatment for 
gastrointestinal symptoms, other than transitory ones, in 
service. As such, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's colon cancer was 
due to asbestos exposure in service. 

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the appellant is sincere in her belief that the 
Veteran's death was related to military service.  While the Board 
has carefully reviewed the record in depth, it has been unable to 
identify a basis upon which service connection may be granted.  
The Board has also considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is against 
the claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The preponderance of the evidence is against the appellant's 
claim; therefore, it must be denied. See Alemany, 9 Vet. App. at 
519.


ORDER

Service connection for cause of death is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


